DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hargett (Reg No. 73,495) on 08/03/2022.

The application has been amended as follows: 
1. (Currently Amended) A light field display device comprising:
a display module;
an optical coupler configured to emit a third image obtained by combining a first image and a second image, and including a first surface, a second surface and an emission surface facing the second surface and emitting the third image, wherein the first image is emitted from the display module and is incident on the first surface, wherein the second image is emitted from a path different from a path of the first image, and wherein the second surface is disposed substantially perpendicular to the first surface and the second image is incident thereon; and
a controller configured to generate image data based on 3D modeling data and provide the image data to the display module,
wherein the optical coupler comprises:
an optical waveguide including the first surface, the second surface, the emission surface, and a third surface facing the first surface;
a beam splitter disposed in the optical waveguide; and
a concave mirror disposed adjacent to the third surface of the optical waveguide, and
wherein the controller dynamically adjusts and moves the concave mirror up and down with respect to the third surface in correspondence with depth information included in the 3D modeling data.

2.  (Original) The light field display device of claim 1, wherein when a depth value included in the depth information is greater than a reference depth value, the controller moves the concave mirror downward from the third surface in correspondence with a difference between the depth value and the reference depth value.

3.  (Original) The light field display device of claim 2, wherein the first image is displayed on the second surface when the depth value is the same as the reference depth value, and
wherein the first image is displayed in an area adjacent to the beam splitter when the 3D modeling data has the depth value greater than the reference depth value.

4.  (Original) The light field display device of claim 1, wherein the beam splitter is a half mirror.

5.  (Original) The light field display device of claim 1, further comprising:
a plurality of polarizing plates including:
a first polarizing plate disposed on the first surface; and
a second polarizing plate disposed on the emission surface and having a polarization axis substantially perpendicular to a polarization axis of the first polarizing plate.

6.  (Original) The light field display device of claim 5, further comprising:
a 1/4 wave plate disposed between the third surface and the concave mirror.

7.  (Original) The light field display device of claim 5, further comprising:
a third polarizing plate disposed on the second surface and having a polarization axis substantially parallel to the polarization axis of the second polarizing plate.

8.  (Original) The light field display device of claim 1, wherein the display module comprises:
a display panel including a plurality of pixels; and
a micro lens array disposed on the display panel and including a plurality of micro lenses.

9.  (Original) The light field display device of claim 8, wherein a pitch of the plurality of micro lenses is designed so that a field of view of a basic field of view section becomes about 6°.

10.  (Original) The light field display device of claim 9, further comprising:
an eye tracking sensor configured to track a position of both eyes of a user.

11.  (Original) The light field display device of claim 10, wherein the controller comprises:
a multi-view image generator configured to convert the 3D modeling data into a multi-view image of a first group by multi-view virtual cameras; and
a graphic processor configured to map the multi-view image of the first group to the plurality of pixels.

12.  (Original) The light field display device of claim 11, wherein at least two or more multi-view virtual cameras are disposed to correspond to each eye of the user.

13.  (Original) The light field display device of claim 11, wherein a plurality of sub field of view sections are included on left and right sides of the basic field of view section, and
each of the sub field of view sections has a field of view corresponding to half of the basic field of view section.

14.  (Original) The light field display device of claim 13, wherein a field of view of an expansion field of view section including the basic field of view section and the plurality of sub field of view sections is about 5 to about 10 times the field of view of the basic field of view section.

15.  (Original) The light field display device of claim 11, wherein the multi-view image generator converts the 3D modeling data into multi-view images of a second group different from the multi-view image of the first group by changing a position of the multi-view virtual cameras in correspondence with a position change of the both eyes of the user detected by the eye tracking sensor.

16.  (Original) The light field display device of claim 11, wherein the multi-view image generator converts the 3D modeling data into multi-view images of a second group different from the multi-view image of the first group by calculating a distance between the user and the eye tracking sensor and by changing a distance between the multi-view virtual cameras in correspondence with the calculated distance.

17.  (Original) The light field display device of claim 16, wherein when the calculated distance between the user and the eye tracking sensor increases, the multi-view image generator increases the distance between the multi-view virtual cameras, and
when the calculated distance between the user and the eye tracking sensor decreases, the multi-view image generator decreases the distance between the multi-view virtual cameras.

18.-20. (Canceled) 


Reasons for Allowance
Claims 1-17 are allowed.
Claims 18-20 are cancelled.
The following is an examiner’s statement of reasons for allowance: The closes prior arts of record are Smithwick et al. (US20210302758) in view of Song et al. (US20170235372).
They discloses a display module, an optical coupler configured to emit a third image obtained by combining a first image and a second image, and including a first surface, a second surface and an emission surface facing the second surface and emitting the third image, wherein the first image is emitted from the display module and is incident on the first surface, wherein the second image is emitted from a path different from a path of the first image, and wherein the second surface is disposed substantially perpendicular to the first surface and the second image is incident thereon (Smithwick 0015-0018, 0063-0083; plurality of images displayed along different optical paths).
a controller configured to generate image data based on 3D modeling data and provide the image data to the display module (Smithwick 0015-0018, 0063-0083; 3D imaging data for display along different optical paths).
wherein the optical coupler comprises: an optical waveguide including the first surface, the second surface, the emission surface, and a third surface facing the first surface and a beam splitter disposed in the optical waveguide (Smithwick 0015-0018, 0063-0083; optical path adjusted based on eye tracking).
However the prior arts of record individually nor in combination explicitly disclose a concave mirror disposed adjacent to the third surface of the optical waveguide, and wherein the controller dynamically adjusts and moves the concave mirror up and down with respect to the third surface in correspondence with depth information included in the 3D modeling data, when taken in the environment of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483